Title: To George Washington from John Marshall, 24–27 October 1797
From: Marshall, John
To: Washington, George



Dear Sir
Paris October 24[–27]th 1797

I did myself the honor of addressing to you from the Hague by Capt. Izzard, a very long letter which I hope you have receiv’d. The offer therein made of occasionally communicating to you my observations on the great & interesting events of europe was not even intitled to the small value which in my own mind I had bestowd upon it. Causes, which I am persuaded you have anticipated, forbid me to allow myself that free range of thought & expression which coud alone apologize for the intrusive character my letters bear. Having however offer’d what I cannot furnish, I go on to substitute some thing else perhaps not worth receiving.
You have heard it said in the United States that the agriculture of France has in the course of the present war been considerably improv’d. On this subject I am persuaded there has been no exaggeration. In that part of the country through which I have passd the evidences of plenty abound. The whole earth appears to be in cultivation & the harvests of the present year appear to be as productive as the fields which yield them are extensive. I am informd that every part of the country exhibits the same aspect. If this be the fact, there will probably remain, notwithstanding the demands of the armies, a surplus of provisions. Manufactures have declind in the same ratio that the cultivation of the soil has increas’d. War has been made upon the great manufacturing towns & they are in a considerable degree destroy’d. With Manufactures France does not supply herself fully from her internal resources. Those of Britain flow in upon her notwithstanding the most severe prohibitory laws. The port of Rotterdam is purposely left open by the English & their goods are imported by the Dutch under Prussian & other neutral colors. They are smuggled in great quantities into France. Peace then will find this nation entirely competent to the full

supply of her colonies with provisions & needing manufactures to be imported for her own consumption. This state of things will probably change; but it is unquestionably the state of things which will exist at, & for some time after the termination of the present war. France can take from America tobacco & raw cotton she can supply us with wines, brandies & silks.
The papers which I transmitted to you contain’d the evidence on which were founded the transactions of the 18th fructidor or 4th of September. Since then a letter has been publishd bearing the signature of Genl Moreau & produc’d as an unequivocal testimonial of the treason alledg’d to have existed. You will have seen the letter & have made upon it your own comments, but you will be astonishd to hear that perhaps a majority of the people do not beleive that Moreau ever wrote it.
The existing political state of France is connected with certain internal & powerfully operating causes by which it has been & will continue to be greatly influenc’d. Not the least of these is the tenure by which property is held.
In the course of the revolution it is beleivd that more than half the land of France has become national. Of this a very considerable proportion has been sold at a low rate. It is true that much of this property formerly belong’d to the church but it is also true that much of it belongd to those who have fallen under the guillotine or have been termd emigrants. Among the emigrants are many whose attachment to their country has never been shaken, & what is remarkable, among them are many who were never out of France. The law upon this subject is worthy of attention. Any two persons no matter what their reputation, may, to some authority, I beleive the municipality of the district, write & subscribe against any person whatever a charge, that such person is an emigrant, on receipt of which the person so chargd is without further investigation inscribd on the list of emigrants. If the person so inscrib’d be afterwards apprehended while his name remains on the list, the trial, as I understand, is, not of the fact of emigration, but of the identity of the person, & if this identity be establishd, he is instantly fusillerd. This law is either rigidly executed or permited to be relax’d, as the occasion or the temper of the times may direct.
During intervals of humanity some disposition has been manifested to permit the return of those who have never offended, who

have been banishd by a terror which the government itself has reprobated, & to permit in cases of arrestation, an investigation of the fact of emigration as well as of the identity of the person accus’d.
There is too a great deal of property which has been sold as national but which in truth was never so, & which may be reclaimed by the original proprietors.
In this state of things the acquirers of national property are of course extremely suspicious. They form a vast proportion of the population of France. They are not only important in consequence of their numbers, but in consequence of their vigor, their activity & that unity of interest which produces a unity of effort among them. The armies too have been promisd a milliard. This promise rests upon the national property for its performance. The effect of these circumstances cannot escape your observation. Classes of citizens are to be disfranchisd against the next elections.
Our ministers have not yet, nor do they seem to think it certain that they will be, receivd. Indeed they make arrangements which denote an expectation of returning to America immediately. The captures of our vessels seem to be only limited by the ability to capture. That ability is increasing, as the government has let out to hardy adventurers the national frigates. Among those who plunder us, who are most active in this infamous business, & most loud in vociferating criminations equally absurd & untrue, are some unprincipled apostates who were born in America. These sea rovers by a variety of means seem to have acquird great influence in the government. This influence will be exerted to prevent an accomodation between the United States & France & to prevent any regulations which may intercept the passage of the spoils they have made on our commerce, to their pockets. The government I beleive is but too well disposd to promote their views. At present it seems to me to be radically hostile to our country. I coud wish to form a contrary opinion, but to do so I must shut my eyes on every object which presents itself to them, & fabricate in my own mind non existing things, to be substituted for realities, & to form the basis of my creed. Might I be permited to hazard an opinion it woud be that the Atlantic only can save us, & that no consideration will be sufficiently powerful to check the extremities to which the temper of this government will carry it, but an apprehension that we may be thrown into the arms of Britain.

The negotiations with the Emperor are said not to have been absolutely broken off. Yesterday it was said that peace with him was certain. Several couriers have arrivd lately from Buonaparte & the national debt rose yesterday from seven to ten livres in the hundred. Whether this is founded on a real expectation of peace with Austria or is the meer work of stock jobbers is not for me to decide. We are told that Mantua is no longer the obstacle to peace, that it is surrendred by the Emperor & that the contest now is for Istria & Dalmatia.

   October 27th
   The definitive peace is made with the Emperor. You will have seen the conditions. Venice has experiencd the fate of Poland. England is threatend with an invasion.
